NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0847n.06

                                           No. 13-1145                                 FILED
                                                                                  Sep 26, 2013
                          UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


ANDREWS ACHEAMPONG,                                      )
                                                         )
       Plaintiff-Appellant,                              )
                                                         )
               v.                                        )       ON APPEAL FROM THE
                                                         )       UNITED STATES DISTRICT
BANK OF NEW YORK MELLON, Bank of New                     )       COURT FOR THE EASTERN
York as Trustee for the Certificate Holders of           )       DISTRICT OF MICHIGAN
CWABS, Inc. Asset-Backed Certificates 2006-6;            )
BANK OF AMERICA, N.A.; MORTGAGE                          )
ELECTRONIC REGISTRATION SYSTEMS, INC.,                   )
                                                         )
       Defendants-Appellees.                             )
                                                         )



BEFORE: ROGERS, GRIFFIN, and DONALD, Circuit Judges.

       PER CURIAM. After plaintiff Andrews Acheampong defaulted on his mortgage payments,

defendant Bank of New York Mellon (“BNYM”), which held an interest in the mortgage, foreclosed

on plaintiff’s property. Plaintiff brought this action in Michigan state court to invalidate the

foreclosure, and defendants removed the case to federal district court. Plaintiff alleged that BNYM

lacked standing to foreclose under Michigan law, and that BNYM fraudulently acquired its mortgage

interest. Plaintiff also alleged that defendant Bank of America, N.A. (“BANA”), which owned the

note secured by the mortgage, denied him a loan modification in violation of Michigan law, and that

BANA breached the terms of a trial modification plan it negotiated with plaintiff. Defendants
No. 13-1145
Acheampong v. Bank of New York Mellon, et al.


moved to dismiss plaintiff’s claims, and the district court granted the motion in a written opinion.

Plaintiff timely appealed.

       Having thoroughly reviewed the record, the parties’ briefs, and the applicable law, we find

no error in the district court’s analysis. The reasoning supporting the judgment for defendants was

clearly and persuasively articulated by the district court, and accordingly there is no need for a

detailed written opinion by this court. Any opinion by us would be duplicative and would serve no

jurisprudential purpose. We therefore affirm the district court’s judgment for the reasons stated in

that court’s opinion.

       AFFIRMED.




                                               -2-